Exhibit 10.3

Amendment to the

Employment Agreement between

Fraternity Community Bancorp, Inc. and Thomas K. Sterner

WHEREAS, Fraternity Community Bancorp, Inc. (the “Company) and Thomas K. Sterner
(the “Executive) are parties to an amended and restated Employment Agreement
dated as of September 2, 2013 (the “Agreement);

WHEREAS, the parties desire to modify the Agreement pursuant to Section 8.8
thereof to make certain changes the parties deem necessary and appropriate;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:

First Change

Section 1.3(b) is revised to read as follows:

(b) The current term of the Agreement expires on September 2, 2017. On each
September 2nd during the term of this Agreement, the term shall be extended for
an additional year, so that the remaining term of the Agreement again becomes
thirty-six (36) months from the applicable anniversary date, unless either the
Company or the Executive gives proper written notice at least sixty (60) days
prior to the anniversary date of their intention not to extend the Agreement.

Second Change

Section 3(b) is revised to read as follows:

“Disability. By delivery of written notice thirty (30) days in advance to the
Executive, the Company may terminate the Executive’s employment due to the
Executive’s Disability (as defined below). For purposes of this Agreement,
“Disability” shall mean a physical or mental condition due to which the
Executive shall have been absent from his duties on a full-time basis for a
twelve (12) consecutive month period. The Executive’s employment shall be deemed
to have terminated as a result of Disability on the date provided in the notice
of termination provided to the Executive by the Company. The Executive shall not
be considered Disabled, however, if the Executive has returned to employment on
a full-time basis within thirty (30) days of receiving such notice. Upon
termination of the Executive’s employment under this Section 3.1(b), the Company
shall continue to pay the Executive’s Base Salary for a period of six (6) months
at its full rate and, thereafter, at the rate of two-thirds (2/3) of the
Executive’s Base Salary through the earliest to occur of (i) the Executive’s
death or (ii) the date on which the then current term of the Agreement would
have expired but for the termination of the Executive’s employment pursuant to
this paragraph 3.1(b); provided, however, that the amount of any payments by the
Company to the Executive under this Section 3.1(b) shall be reduced by the
amount, if any, payable to the Executive during the same period under any
disability benefit plan of the Company or its subsidiaries covering the
Executive at the time of his termination.”



--------------------------------------------------------------------------------

Third Change

Clause (x)(1) of Section 3.4((e) is revised to read as follows:

“(1) any reduction of the Executive’s Base Salary, (unless the reduction is part
of a company-wide restructuring of compensation)”

In all other respects, the terms of the Agreement are hereby ratified and
confirmed. This Amendment may executed by the parties in counterparts.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment, effective as of
November 18, 2014.

 

FRATERNITY COMMUNITY BANCORP, INC.

/s/ William D. Norton

Name:   William D. Norton Title:  

Chairman of the Compensation Committee of

the Board of Directors

/s/ Thomas K. Sterner

Thomas K. Sterner